Exhibit 99.1 JOINT FILING AGREEMENT We, the signatories of the statement to which this Joint Filing Agreement is attached, hereby agree that such statement is filed, and any amendments thereto filed by either or both of us, will be filed on behalf of each of us. Date:October 25, 2012 COSA – NOVA FASHIONS LIMITED By: /s/ Miguel S. Goldgrub Miguel S. Goldgrub, also known as Michael Gold President and Secretary Date:October 25, 2012 MIGUEL S. GOLDGRUB By: /s/ Miguel S. Goldgrub Miguel S. Goldgrub, also known as Michael Gold
